internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom corp plr-120166-98 date date legend parent subsidiary shareholder a shareholder b shareholder c shareholder d shareholder e state x business y s t u dear plr-120166-98 this responds to your date request for rulings as to the federal_income_tax consequences of a proposed transaction the information submitted in that request and in subsequent correspondence is substantially as set forth below parent a c_corporation incorporated in state x assists subsidiary in subsidiary’s business through the furnishing of consulting services exclusively to subsidiary subsidiary a c_corporation incorporated in state x is engaged in business y parent has a single class of stock outstanding that is owned equally by two family trusts the family trusts subsidiary has voting common_stock nonvoting common_stock and nonvoting preferred_stock outstanding parent owns s percent of each of the classes of subsidiary stock outstanding shareholder a and shareholder b are two grantor trusts the grantor trusts that each own t percent of subsidiary’s voting common_stock t percent of subsidiary’s nonvoting common_stock and u percent of subsidiary’s nonvoting preferred_stock shareholder c owns less than percent of each of the classes of subsidiary stock outstanding shareholders d and shareholder e own less than percent of the nonvoting preferred_stock of subsidiary combined the grantors of the grantors trusts and the beneficiaries of the family trusts are members_of_a_family within the meaning of sec_318 of the internal_revenue_code for what the taxpayer represents are valid business reasons the following transaction is proposed i subsidiary will redeem all of the stock owned by shareholder d and shareholder e ii the family trusts will form newco with a nominal amount of cash and will elect to treat newco as an s_corporation commencing as of the first day of its first taxable_year the family trusts will transfer their parent stock to newco in exchange for newco stock and the grantor trusts will transfer their subsidiary stock to newco in exchange for newco stock collectively the stock transfers iii each of the family trusts holding stock of newco will elect under sec_1361 to be an electing_small_business_trust within the meaning of sec_1361 iv the family trusts will transfer to newco in exchange for newco stock interests in a limited_liability_company llc the llc interest transfers v newco will elect under sec_1361 to treat each of parent and subsidiary as a qualified_subchapter_s_subsidiary a qsub plr-120166-98 the following representations have been made with respect to the proposed transaction i with respect to the stock transfers a to the best of the taxpayers’ knowledge and belief the stock transfers qualify under sec_351 ii with respect to the llc interest transfers b c d e g h i j k no stock_or_securities will be issued for services rendered to or for the benefit of newco in connection with the transactions and no stock_or_securities will be issued for indebtedness of newco that is not evidenced by a security or for interest on indebtedness of newco accrued on or after the beginning of the holding_period of the transferor of the debt the transactions will not be the result of a solicitation by a promoter broker or investment house the transferors will not retain any rights in the properties that are transferred to newco the adjusted_basis and the fair_market_value of the assets to be transferred to newco will in each instance be equal to or will exceed the sum of the liabilities assumed by newco plus any liabilities to which the transferred liabilities will be subject the liabilities assumed by newco if any will have been incurred in the ordinary course of business and will be associated with the assets transferred there is no indebtedness between the transferors and newco and no indebtedness will be created in favor of the transferors as a result of the transfer all exchanges will occur on approximately the same date there is no plan or intention on the part of newco to redeem or otherwise acquire any stock or indebtedness issued in the transaction taking into account any issuance of additional shares of newco stock any issuance of stock for services the exercise of any newco stock_rights warrants or subscriptions and the sale exchange transfer by gift or other_disposition of any of the stock of newco received in the exchange the transferors will be in control of newco within the meaning of plr-120166-98 c l m n o p q each transferor will receive newco stock approximately equal to the fair_market_value of the property transferred to newco newco will remain in existence and will use the property transferred to it in a trade_or_business there is no plan or intention by newco to dispose_of the transferred property other than in the normal course of business operations each of the parties to the transaction will pay its own expenses if any incurred in connection with the proposed transaction newco will not be an investment_company within the meaning of sec_351 and sec_1_351-1 of the income_tax regulations the transferors are not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of a debtor r newco will not be a personal_service_corporation within the meaning of sec_269a iii with respect newco’s qsub elections for parent and subsidiary s t u v on the date the qsub election is made with respect to parent and subsidiary and at all times until the deemed liquidations of parent and subsidiary are completed newco will be the owner of at least percent of the outstanding_stock of parent and subsidiary respectively except with respect to the redemption of stock of subsidiary held by shareholder d and shareholder e no shares of parent or subsidiary will have been redeemed during the years preceding the adoption of the respective plans of liquidation of parent and subsidiary neither parent nor subsidiary will retain any assets following the deemed liquidations of parent and subsidiary neither parent nor subsidiary will have acquired assets in any nontaxable transactions at any time after the date of its respective acquisition by newco and to the best of the knowledge of parent’s and subsidiary’s management neither parent nor subsidiary will have acquired assets in any nontaxable transactions except for acquisitions occurring more than plr-120166-98 w x y z three years prior to the date that newco makes the qsub elections for parent and subsidiary respectively no assets of parent or subsidiary have been or will be disposed of by either parent or subsidiary except for dispositions in the ordinary course of business and dispositions occurring more than three years prior to newco’s qsub elections with respect to parent and subsidiary respectively the deemed liquidations of parent and subsidiary will not be preceded by nor will they be followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of parent or subsidiary if persons holding directly or indirectly more than percent in value of the stock of parent or subsidiary also held directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership is determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 prior to making the qsub elections with respect to parent and subsidiary no assets of parent or subsidiary will be distributed in_kind transferred or sold to newco except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to making the qsub elections with respect to parent and subsidiary parent and subsidiary will report all earned_income represented by assets that were distributed to its shareholders such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc aa the fair_market_value of the assets of parent and subsidiary will exceed their liabilities both on the date that the qsub elections are made and immediately prior to the time the deemed liquidations of parent and subsidiary respectively take place bb there is no intercorporate debt existing between newco and parent or newco and subsidiary and none has been canceled forgiven or discounted cc newco is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code dd the fair_market_value of the newco stock received by the shareholders of subsidiary will be approximately equal to the fair_market_value of the subsidiary stock surrendered in the exchange plr-120166-98 ee newco will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by subsidiary immediately prior to the transaction for purposes of this representation amounts used by subsidiary to pay its reorganization expenses and any redemptions and distributions excluding regular normal dividends made by subsidiary immediately preceding the transfer will be included as assets of subsidiary held immediately before the transaction ff after the transaction the shareholders of subsidiary will be in control of newco within the meaning of sec_368 gg newco has no plan or intention to reacquire any of its stock issued in the proposed transactions hh newco has no plan or intention to sell or otherwise dispose_of any of the assets of subsidiary acquired in the proposed transactions except for dispositions made in the ordinary course of business ii jj kk the liabilities of subsidiary assumed by newco in the proposed transactions and the liabilities to which the transferred assets of subsidiary are subject were incurred in the ordinary course of their businesses following the proposed transactions newco will continue the historic_business of subsidiary or use a significant portion of the subsidiary’s historic_business_assets in a business at the time of the proposed transactions newco will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in newco that if exercised or converted could affect the acquisition of control of newco by the former shareholders of subsidiary within the meaning of sec_368 ll newco parent and subsidiary will pay their respective expenses if any incurred in connection with the transactions mm no two parties to the transaction are investment companies within the meaning of sec_368 and iv nn the fair_market_value of the assets of subsidiary transferred to newco will equal or exceed the sum of the liabilities assumed by newco plus the amount of liabilities if any to which the transferred assets are subject plr-120166-98 oo the total adjusted_basis of the assets of subsidiary to be transferred to newco will equal or exceed the sum of the liabilities if any to which the transferred assets are subject pp the fair_market_value of the newco stock received by the shareholders of parent will be approximately equal to the fair_market_value of the parent stock surrendered in the exchange qq newco will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by parent immediately prior to the transaction for purposes of this representation amounts used by parent to pay its reorganization expenses and any redemptions and distributions excluding regular normal dividends made by parent immediately preceding the transfer will be included as assets of parent held immediately before the transaction rr after the transaction the shareholders of parent will be in control of newco within the meaning of sec_368 ss newco has no plan or intention to reacquire any of its stock issued in the proposed transactions tt newco has no plan or intention to sell or otherwise dispose_of any of the assets of parent acquired in the proposed transactions except for dispositions made in the ordinary course of business uu the liabilities of parent assumed by newco in the proposed transactions and the liabilities to which the transferred assets of parent are subject were incurred in the ordinary course of business vv following the proposed transactions newco will continue the historic_business of parent or use a significant portion of the parent’s historic_business_assets in a business ww at the time of the proposed transactions newco will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in newco that if exercised or converted could affect the acquisition of control of newco by the former shareholders of parent within the meaning of sec_368 xx the fair_market_value of the assets of parent transferred to newco will equal or exceed the sum of the liabilities assumed by newco plus the amount of liabilities if any to which the transferred assets are subject plr-120166-98 yy the total adjusted_basis of the assets of parent to be transferred to newco will equal or exceed the sum of the liabilities if any to which the transferred assets are subject based solely on the facts submitted and the representations made we rule as follows parent subsidiary newco the grantor trusts the family trusts and shareholder c recognize no gain_or_loss as a result of the deemed transfer of assets from parent and subsidiary respectively to newco pursuant to newco’s qsub elections with respect to parent and subsidiary newco and the family trusts recognize no gain_or_loss on the llc interest transfers sec_351 and sec_1032 newco is subject_to the built-in gains tax of sec_1374 with respect to the assets it is deemed to receive from parent and subsidiary pursuant to the qsub elections for parent and subsidiary see sec_1_1374-8 relating to the separate determination of tax for the assets of parent and subsidiary deemed received by newco other than the stock of parent and subsidiary for federal tax purposes including the built-in gains tax of sec_1374 parent and subsidiary shall not be treated as separate corporations and all assets other than the stock of parent and subsidiary liabilities and items of income deduction and credit of parent and subsidiary shall be treated as assets liabilities and such items as the case may be of newco sec_1361 the taxable_year of parent and subsidiary respectively will end at the close of the day before their qsub elections become effective sec_1_381_b_-1 and as provided in sec_381 and sec_1 a - newco will succeed to and take into account those attributes of parent and subsidiary described in sec_381 subject_to the provisions and limitations specified in sec_381 sec_382 sec_383 and sec_384 if applicable and the regulations thereunder no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent plr-120166-98 it is important to attach a copy of this letter to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling is consummated pursuant to a power_of_attorney on file in this office a copy of this letter has been sent to the taxpayer’s authorized representative sincerely yours assistant chief_counsel corporate by debra carlisle chief branch
